Citation Nr: 0921919	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  03-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
adjustment disorder for the period prior to August 4, 2004. 

2.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder effective from August 4, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

It appears that the Veteran's claims file was lost during the 
appeals process.  In March 2007, the RO began to rebuild the 
file to address the claim for higher ratings.  

The Veteran served on active duty in the United States Army 
from October 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  Based on the September 2003 statement 
of the case, the RO in June 2002, granted service connection 
for adjustment disorder with  mixed emotional features, and 
assigned a non-compensable rating, effective from the date of 
the claim for service connection, April 9, 2001.  The Veteran 
appealed the assigned rating.  

By the way of a June 2007 rating decision, the RO increased 
the disability rating for the service-connected psychiatric 
disorder from zero to 30 percent, effective from August 4, 
2004.  Since the rating remains less than the maximum 
available schedular benefit awardable, the increased rating 
claim remains in controversy and is currently before Board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the 
RO.  A copy of the hearing transcript has been associated 
with the claims file. 



FINDINGS OF FACT

1.  Prior to August 4, 2004, the Veteran has been formally 
diagnosed with adjustment disorder, but symptoms of such were 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

2.  Since August 4, 2004, the Veteran's adjustment disorder 
has been manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss. 


CONCLUSIONS OF LAW

1.  During the period from the effective date of service 
connection to August 3, 2004, the criteria for a compensable 
evaluation for adjustment disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9440 
(2008).

2.  The criteria for an evaluation in excess of 30 percent 
for adjustment disorder have not been met since August 4, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9440 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's adjustment disorder. The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and the Court of Appeals for Veterans Claims(Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In this 
regard, the Board notes that the Veteran's claims file was 
lost during the appeal, and that the agency of original 
jurisdiction has made all reasonable attempts to reconstruct 
his file.  VA obtained the Veteran's service medical records 
and VA treatment records.  VA provided the Veteran with 
compensation examinations in May 2002, August 2004 and 
September 2007.  The evidence in the form of medical findings 
obtained from these examination reports is sufficient to rate 
the Veteran's disability under the criteria of the applicable 
Diagnostic Code(s). 

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

Factual Background

The Veteran claims entitlement to an initial compensable 
evaluation for his adjustment disorder for the period prior 
to August 4, 2004, and an evaluation in excess of 30 percent 
effective from August 4, 2004. 

The pertinent evidence of record includes the following:  a 
July 2000 VA Psychosocial Assessment at VA Medical Center in 
Milwaukee (VAMC); VA treatment records from VAMC dated 
January 2003, February 2004, December 2005 and August 2007; 
and the reports of VA psychiatric examinations dated May 
2002, August 2004, and September 2007.  

In July 2000, the Veteran underwent a Psychosocial Assessment 
by a social worker at VAMC.  In the report of that 
assessment, the social worker recorded that the Veteran had 
been referred for mental health treatment because the Veteran 
complained that his tinnitus caused him difficulty 
communicating with others and left him feeling frustrated.  
The social worker also reported that the Veteran stated he 
consumed alcohol to alleviate his symptoms caused by his 
tinnitus.  The social worker noted that the Veteran was 
married to his second wife, and that the Veteran reported 
that he has a good relationship with her.  The Veteran also 
reported that he was close to his siblings.  As for 
employment, the Veteran reported he has been employed with 
the same company for 27 years, and that he enjoyed his work.  
The Veteran referred to himself as a "loner", and he stated 
that he tries avoids crowds. The social worker noted that 
during the assessment the Veteran's mood was decent, he made 
good eye contact, and he communicated appropriately. 

In May 2002, the Veteran was afforded a VA examination.  In 
the examination report, the examiner recorded that the 
Veteran reported that he was "drinking more" and feeling 
"not in control".  The Veteran denied any problems with 
sleeping, but he stated that he had nightmares occurring once 
or twice a year.  The Veteran reported that his "temper is 
getting shorter".  The Veteran stated that he can go out in 
public to eat and shop, but that he prefers less crowded 
areas.  The Veteran denied having flashbacks during the day, 
symptoms of depression, crying spellings, or a history of 
anxiety or panic attacks.  The Veteran reported having 
suicidal ideations in the past, but he never had intent or 
made plans to act upon it.  The Veteran denied any history of 
psychiatric hospitalization, therapy or medication regimen 
for his symptoms.

The May 2002 examiner recorded that the Veteran was still 
married to his second wife, and that the Veteran felt his 
marriage was "very good".  The Veteran stated that over the 
past five years, he had begun to enjoy his work less, and he 
was unsure if that was a result of his co-workers or himself.  

On mental status examination, the May 2002 examiner reported 
that the Veteran was slightly anxious on approach, but soon 
became comfortable during the examination.  There was no 
indication of persecutory trends, hallucinations, 
schizophrenic trends, depressive trends, ideas of 
grandiosity, compulsion, obsessive thoughts, hyochrondiacal 
trends or phobias.  The Veteran demonstrated no suicidal or 
homicidal ideation.  The Veteran was oriented and alert, and 
he showed no confusion or malconcentration.  The examiner 
noted that the Veteran's abstract thought was slightly 
concrete, but found that the Veteran's memory was intact, his 
judgment and insight were generally good, and his intellect 
was within average range.  The examiner diagnosed the Veteran 
with adjustment disorder with mixed emotional features and 
with alcohol dependence.  The examiner recorded that the 
Veteran's current psychosocial stressors were his increased 
use of alcohol and increased hearing impairment due to 
service connected tinnitus.  The examiner gave the Veteran a 
GAF scale score of 82. 

Prior to the date of the next VA examination, the Veteran's 
claims file contains two mental health treatment reports 
dated January 2003 and February 2004 from the VAMC.  In the 
January 2003 report, the Veteran screened negative for 
depression.  The mental health physician recorded that the 
Veteran stated that he wanted to decrease his alcohol 
consumption, but he declined to receive treatment for his 
alcohol dependence.  In the February 2004 report, the Veteran 
screened positive for depression on the first level of 
assessment, but screened negative for major depressive 
disorder on the second level. 

In August 2004, the VA underwent another VA examination.  In 
that examination report, the examiner recorded that the 
Veteran reported that because of his hearing impairment he 
experienced frustration, an irritable mood, a short temper, a 
tendency to isolate himself, and increased difficulty with 
his wife.  The Veteran stated that he had a few friends, but 
primarily socializes with his brothers.  Although, the 
Veteran reported feeling comfortable at work, he also felt 
that his hearing problem had impaired his ability for 
promotion to a supervisory position.  The Veteran stated that 
he might call in sick one or two times per year because of 
his frustration in dealing with his co-workers.  

On mental status examination, the August 2004 examiner 
reported there was "very little change in the [V]eteran's 
mental status from his pervious examination."  The Veteran 
showed no impairments in his thought process, and there were 
no indications of a problem with his memory.  The Veteran 
denied delusions, hallucinations, suicidal or homicidal 
ideations, panic attacks or anxiety problems.  The Veteran 
denied any obsessive behaviors.  The examiner noted that the 
rate and flow of the Veteran's speech were logical and 
relevant to questioning.  The Veteran denied any specific 
panic-like attacks or anxiety problems, but did report some 
sleep impairment, primarily waking up during the night and 
difficulty returning to sleep.  The examiner confirmed the 
Veteran's diagnosis of adjustment disorder with mixed 
emotional features due to tinnitus and hearing loss.  The 
examiner gave the Veteran a GAF scale score of 68.  

In the December 2005 VAMC treatment record the Veteran 
screened normal for depression. The Veteran denied feeling 
depressed, or having suicidal or homicidal ideations. 

In the VAMC treatment record dated August 17, 2007 the mental 
health physician reported that the Veteran complained of some 
sleep disturbance, occasional nightmares, hyperarousal, 
feeling emotionally numb, and avoidance of anything that 
tends to arise his memories of Vietnam.  The Veteran also 
reported that over the last eight to ten years he had become 
more isolated from other people.  The Veteran stated that he 
has a hard time relating to co-workers, and that he does not 
"feel emotionally close to his wife although they get along 
OK."  On mental status, the examiner found that during the 
interview, the Veteran's behavior was anxious and his mood 
was depressed.  The Veteran's motor activity, speech, flow of 
thought and concentration were normal.  The Veteran's memory 
was intact, and his judgment and insight were fair.  There 
was no indication of audio or visual hallucinations, or 
delusions.  The mental health physician diagnosed the Veteran 
with depression, non-specific, and gave him a GAF scale score 
of 51-60, moderate symptoms. 

The VA treatment report dated August 27, 2007 showed similar 
findings pertaining to the Veteran's symptomatology, but the 
mental health physician diagnosed the Veteran with adjustment 
disorder with anxiety, PTSD and alcohol use.  The examiner 
gave the Veteran a GAF scale score of 63 during this 
treatment session.  

In September 2007, the Veteran underwent his third VA 
psychiatric examination.  The examination report revealed 
many subjective findings similar to those found in the 
previous examination reports, with only a few notable 
changes.  In particular, the September 2009 examiner recorded 
that the Veteran complained of nightmares about his 
deployment to Vietnam approximately twice a month.  The 
Veteran also reported symptoms of "sleep onset insomnia".  
With respect to his employment, the Veteran reported some 
difficulty at work with co-workers, and noted that he took 
off from work about 10 to 12 days per year because he was 
stressed and frustrated with his co-workers.  The Veteran, 
however, denied any suspensions or serious work-related 
problems.  The Veteran also reported that he felt his 
emotional difficulties were related to his upbringing in a 
"dysfunctional" family, and that only later had he become 
close to his siblings. 

On mental status, the September 2007 examiner also reported 
findings similar to those reported in the previous 
examination reports.  There were no indications of panic 
disorder, severe depression, obsessions, delusional thoughts 
or though disorder, suicidal or homicidal ideations.  The 
examiner found that the Veteran was capable of sustaining 
employment in a competitive setting.  The examiner noted that 
although the Veteran's symptoms were subjectively 
distressing, his disability did not pose a significant 
barrier to his maintaining work relationships or completing 
an assigned task.  The examiner diagnosed the Veteran with 
adjustment disorder with anxiety and depression.  The 
examiner gave the Veteran a GAF scale score of 62, indicative 
of mild to moderate distress and mild to moderate impairment 
in a social and occupational function. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to adjustment disorder has been 
evaluated under a general set of criteria applicable to 
psychiatric disabilities found at 38 C.F.R. § 4.130, 
Diagnostic Code 9440.  From April 9, 2001 until August 3, 
2004, the Veteran's disability was assigned a non-compensable 
rating, and since August 4, 2004, a 30 percent disability 
rating was assigned.  

Under the criteria found at Diagnostic Code 9440, a 
noncompensable rating is warranted when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication. 

A 10 percent is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A higher disability rating of 50 percent is warranted for 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF scale scores are explained 
in the following paragraphs.  

A GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). 

A GAF scores ranging between 71 and 80 reflect that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork). 

A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Analysis 

Prior to August 4, 2004, the evidence of record shows that 
the signs and symptoms of the Veteran's service-connected 
adjustment disorder only reflect a noncompensable disability 
rating.  Evidence from this period does not show that the 
disability due to the veteran's psychiatric disorder 
approaches the level depicted in the criteria for a 
compensable rating.  For the period beginning August 4, 2004, 
the evidence of record shows that Veteran's psychiatric 
symptomatology warrants no higher than a 30 percent rating.  
Thus, the current "staged ratings" are warranted. 

The Board first finds that a compensable evaluation is not 
warranted for the period prior to August 4, 2004.  The 
findings from the May 2002 VA examination report and the 
January 2003 and February 2004 treatment records from VAMC, 
when applied to the diagnostic criteria as discussed above, 
do not approach the level of severity described in the 
criteria for a compensable rating.  These records essentially 
show only that the Veteran had been formally diagnosed with 
adjustment disorder, and that symptoms were not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  

Even though the May 2002 VA examination report showed the 
Veteran felt "not in control" and became easily irritated 
with others, which impacted his relationships with co-
workers, the Board notes that the Veteran still had good 
relationships with his wife and siblings during this period.  
Further, during this period, the Veteran received an 82 on 
the GAF scale score, which indicates absent or minimal 
symptoms.  In short, for the period prior to August 4, 2004, 
the Veteran has a formal diagnosis, but his symptoms do not 
warrant a compensable disability rating under Diagnostic Code 
9440.  Therefore, a higher disability rating is denied for 
the first period. 

The August 2004 VA examination shows the earliest evidence of 
an increase in severity of the symptomatology of the 
Veteran's adjustment disorder.  Accordingly, the disability 
was evaluated at 30 percent from this point forward.  While 
the August 2004 examination report showed an increase in 
symptoms, the severity of such did not approach the severity 
of the symptoms depicted in the criteria for the next higher, 
50 percent, rating.  Specifically, as of August 4, 2004, the 
Veteran's disability reflected no more than a decrease in 
work efficiency and social functioning.  The Veteran reported 
a higher frequency of nightmares about his service in 
Vietnam.  The Veteran also reported increased stress and 
frustration at work due to his disability, which causes him 
occasionally to take time off from work - only about 10 to 12 
days a year.  In order to warrant a higher (50 percent) 
rating, than the currently assigned 30 percent rating, the 
medical findings must show occupational and social 
impairment, with reduced reliability and productivity.  This 
level of impairment would be shown by such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.  These findings are not evident in the 
record, and thus, an increased rating beyond the 30 percent 
currently assigned for this period is not warranted.
 
In the most recent VA examination, the September 2007 
examiner found that the Veteran was capable of sustaining 
employment in a competitive setting, and that his 
symptomatology posed only mild to moderate distress and mild 
to moderate impairment in a social and occupational function.  
Although the Veteran had expressed stress and frustration 
while at work, this had not prevented him from maintaining 
his employment.  Further, even though the Veteran recently 
reported increased difficulty with his wife because of his 
condition, the Veteran has consistently reported a good 
relationship with his siblings.  Finally, the September 2007 
examiner gave the Veteran a GAF scale score of 62, which only 
indicates mild symptoms or some difficulty in social or 
occupational functioning, and does not even approach the 
level of severity of the symptoms reflected under the 50 
percent rating.  The objective medical findings of record for 
the period since the August 2004 examination, when applied to 
the criteria as discussed above, closely approximate the 
criteria for the currently assigned 30 percent rating, and no 
higher.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  

In short, after a review of all the evidence of record for 
the entire period under consideration, the Board finds that 
prior to August 4, 2004 a compensable rating for the service-
connected psychiatric disorder is not warranted, and that for 
the period from August 4, 2004, an evaluation in excess of 30 
percent is not warranted.  Here, the preponderance of the 
evidence is against the claim for increase, and the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 38 
C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his adjustment 
disorder has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  

The Board observes that the Rating Schedule provides for 
numerous higher ratings for the psychiatric disorder, 
including a potential 100 percent evaluation for the service-
connected adjustment disorder, and, as explained above, the 
Veteran does not have the symptoms identified in the criteria 
that even warrant rating in excess of 30 percent disabling.  
Additionally, the Veteran's disability has not required 
frequent periods of hospitalization.  While the disability 
does cause occupational impairment during the second period 
in question here, the Board finds that such impairment is not 
sufficient, in this case, to warrant consideration of an 
extraschedular rating.  The 30 percent evaluation for the 
second period adequately addresses occupational impairment 
during this time.  This case does not present "exceptional" 
circumstances, and, as the Veteran's symptomatology is 
appropriately addressed by the noncompensable and 30 percent 
ratings respectively assigned the two periods in question, 
the Rating Schedule is not inadequate.  Accordingly, the 
Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's adjustment disorder.



ORDER

Entitlement to a compensable evaluation for adjustment 
disorder for the period prior to August 4, 2004, is denied. 

Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder effective for the period from August 4, 
2004, is denied 



____________________________________________
DENNIS F. CHIAPPETTA, JR
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


